department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty file the returns in accordance failure_to_file the returns timely may we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil dollar_figure legend country charity xx dear contact person identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information you provided in your application and subsequent correspondence we have concluded that you do not qualify for exemption under ilr c sec_501 the basis for our conclusion is set forth below facts you have applied for recognition of exemption under sec_501 as a social_welfare_organization your main activity consists of identifying and evaluating development projects throughout country in order to aid in the funding and facilitation of such projects you will seek projects that promote and enhance environmental economic and cultural sustainability you have reached an agreement to be the sole project information office in country for charity a 501_c_3_organization your assistance for these projects consists of facilitating communication and collaboration among public agencies civil society organizations academia and the commercial sector in order to enhance the effect and success of the projects in which they are involved you anticipate opening an office in the largest city in country where you will host networking meetinys along with formal meetings to discuss projects between the commercial sector relevant ngos and government agencies you state that you will work closely with country's government agencies to identify areas of need and the projects that are seeking to fulfill that need your efforts will consist of identifying projects meeting your criteria of environmental economic and cultural sustainability through the networking and discussions described above you will spend fifty percent of your time performing this activity another quarter of your time will be spent assisting and guiding the projects in filing for and presenting themselves for funding and aid from charity the final fourth of your time will be spent maintaining information on progress and compliance with the projects chosen by charity for the benefit of charity you state that you will charge a fee per project in which you helped with the introduction of contractors grant awards and funding assistance you state that if you have identified a humanitarian project and also connected a funding organization to implement said project you will collect a service fee based on the estimated cost of the proposed project by the terms of the contract between you and charity you will receive your fee from charity of percent of the funds contributed to each project you help bring into charity you also state that you do not charge a fee for organizations to participate in networking and relationship building through you you anticipate approximately dollar_figurex of fees in each of your first three years these funds will go almost exclusively to the payment of salaries and wages to directors and employees you do not expect the collection of any grants or donations nor do you expect to utilize any volunteers you do not seek solicitations from projects and you have not yet entered any contracts with projects or funders so no samples of such are available law sec_501 provides that an organization not organized for profit but operated exclusively for the promotion of social welfare the net_earnings of which do not inure to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good arid general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 provides that the promotion of social welfare does not include the carrying on of a business with the general_public in a manner similar to organizations which are operated for profit revrul_67_294 1967_2_cb_193 provides that a nonprofit organization created to make loans to business entitles as an inducement to locate in an economically depressed area in order to alleviate unemployment may be exempt from federal_income_tax under sec_501 by encouraging industry to settle in an economically depressed area the organization is helping alleviate unemployment and is being operated to bring about civic betterment and social improvement revrul_78_69 1978_1_cb_156 provides exemption to a bus service operated at rush hour for a suburban community the ruling states that the organization is providing a useful service to all members of the community the bus service provided is not commercially available and is subsidized by governmental financial assistance participation in the organization's affairs is open to all community residents and volunteers carry out its activities this method of operation indicates that it is not carrying on a business with the general_public in a manner similar to organizations which are operated for profit therefore the organization is promoting the common good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 revrul_78_429 1978_2_cb_178 provides that a nonprofit organization formed to operate an airport that is located on land owned by a municipality that supervises its overall operation is used by the general_public and key local businesses essential to the economy of a four-county rural_area having no other airport facilities uses volunteers to provide administrative and maintenance services for the organization and uses income derived from government grants hangar rentals and the sale of gasoline and oil for permanent improvements maintenance and daily operations qualifies for exemption under sec_501 759_f2d_792 cir denies exemption to an organization primarily operated to provide insurance to the members of a church the court states that its primary purpose was to provide insurance which was an economic purpose and that it did so in a manner similar to for-profit organizations by providing insurance on the basis of assessed premiums and maintaining profits to ensure a security margin for the operations of the organization this premise for denial of recognition under sec_501 was also followed in 850_f2d_1510 cir in 39_tc_756 the court concluded that the organization’s activities in operating the resort were not exclusively or even principally or primarily for the promotion of social welfare within the meaning of the statute the tax_court stated petitioner's activities in maintaining and operating the large resort at tamiment were not directed to and did not result in providing benefits either for the public at large or for any community as a whole rather the facilities and activities at said resort were devoted principally and primarily to providing living accommodations meals and a variety of recreational and cultural programs for the personal benefit of paying guests who were attracted to the resort because it was an enjoyable and luxurious place for summer vacations and who were willing and able to pay the substantial daily or weekly overall rates which petitioner charged true it is that both the recreational and cultural activities provided did benefit those who participated in them but when the same are considered in light of the facts that they were furnished for financial consideration and were paid for by the guests as part of the package rates charged therefor we think it would be overstretching the meaning and intent of the tax exemption statute to include them within the ambit of promotion of social welfare t c pincite analysis in order to be exempt you must be operated for the promotion of social welfare your purposes must be primarily directed at promoting the common good and general welfare of the community sec_1_501_c_4_-1 your primary purpose must be the bringing about of civic betterménts and social improvements id provided low cost loans to businesses in order to encourage them to settle in and develop an economically depressed area this activity was found to create civic betterments and social improvements by alleviating unemployment in these areas additionally organizations that were formed to provide services that encouraged economic activity and that were performed in a non-commercial manner were found to be exempt under sec_501 e g revrul_78_69 supra providing exemption for a bus service operated during rush hour in a suburban area revrul_78_429 supra providing exemption to a rural_airport that allowed access for key local businesses in revrul_67_294 supra the organization be in order for you to be recognized as exempt under sec_501 your activities must not be the carrying on of a business in a manner similar to organizations operated for profit section in revrul_78_69 supra the bus services charged a price below the c -1 a ii cost of maintaining the service it almost entirely utilized volunteers and it received donations from individuals and the government the ruling determines that these factors mean that the in organization was not operated in a manner similar to an organization operating for profit revrul_78_429 supra the airport charged fees for its services but it utilized volunteers to perform much of its work and it was overseen by the local_government to ensure that it provided a benefit to the community for these reasons the airport was not operated in a manner similar to that of an organization operated for profit alternatively in mutual aid association f 2d pincite the court determined that the organization was not recognized under sec_501 c since it was operated for the primary purpose of offering insurance on the basis of assessed premiums while maintaining an operating margin similar to that of a commercial insurance in people’s educational camp t c pincite the organization provider operating for profit was conducting a summer camp that benefited paying guests who were attracted to the space because it was an enjoyable and luxurious place for a summer vacation the efforts of the camp benefitted only those who could pay the market rate and the camp was operated in all respects like a for-profit organization you are not like the organizations that have been found exempt and you are conducting a business in a manner similar to organizations operated for profit unlike the organization in revrul_78_69 supra you do not charge fees that are below cost you are not primarily run by volunteers and you do not receive outside donations from any source also unlike the organization in revrul_78_429 supra you are not overseen by a local_government or any other body looking out for the benefit of the community instead your activities consist of seeking to connect organizations with charity while your efforts will seek projects that will provide environmental cultural and economic sustainability your activities are substantially_similar to those of commercial grant writing organizations you help organizations develop the plan and strategies for the project in order to make the best presentation for assistance from charity you provide knowledge and experience to projects similar to consulting firms you are then paid for your services by charity for successful applications thus your activities are not primarily in furtherance of social improvements and civic betterments conclusion you are not operated exclusively for an exempt_purpose you provide a service for a fee and operate in a manner similar to an organization operated for profit you are not exempt under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
